Exhibit 10.38

 



FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED ADVISORY AGREEMENT

 

 

This FIRST AMENDMENT TO ADVISORY AGREEMENT is entered into as of April 4, 2015,
among American Realty Capital Global Trust, Inc., a Maryland corporation (the
“Company”), American Realty Capital Global Operating Partnership, L.P., a
Delaware limited partnership (the “Operating Partnership”), American Realty
Capital Global Advisors, LLC, a Delaware limited liability company, a Delaware
limited liability company, and each Local Entity set forth in Appendix A
thereto, as such Appendix may be amended from time to time (the “Advisor”).

 

RECITALS

 

WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Third Amended and Restated Advisory Agreement, dated as of July 15,
2013 (the “Advisory Agreement”); and

 

WHEREAS, pursuant to Section 24 of the Advisory Agreement, the Company, the
Operating Partnership and the Advisor desire to make certain amendments to the
Advisory Agreement.

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.Amendment to Section 10(d) of the Advisory Agreement. Effective as of the date
hereof, Section 10(d) of the Advisory Agreement is hereby replaced in its
entirety with the following:

 

“(d) Asset Management Fee. For any periods ending on or prior to December 31,
2012 and any period commencing on or after April 1, 2015, the Company (and with
respect to a Foreign Investment, the applicable Local Entity) shall pay an Asset
Management Fee to the Advisor or its assignees as compensation for services
rendered in connection with the management of the Company’s assets in an amount
equal to 0.75% per annum of the Cost of Assets. The Asset Management Fee is
payable on the first business day of each month in the amount of 0.0625% of the
Cost of Assets for the preceding monthly period. The Asset Management Fee will
be reduced to the extent that NAREIT FFO, as adjusted, during the six months
ending on the last day of the calendar quarter immediately preceding the date
that such Asset Management Fee is payable, is less than the Distributions
declared with respect to such six month period. For purposes of this
determination, NAREIT FFO, as adjusted, is NAREIT FFO adjusted to (i) include
acquisition fees and related expenses, which is deducted in computing NAREIT
FFO; and (ii) include non-cash restricted stock grant amortization, if any,
which is deducted in computing NAREIT FFO.”

 

2.Amendment to Section 10(g) of the Advisory Agreement. Effective as of the date
hereof, Section 10(g) of the Advisory Agreement is hereby replaced in its
entirety with the following:

 

“(g) Payment of Fees. In connection with the Acquisition Fee, Real Estate
Commission, Annual Subordinated Performance Fee, Asset Management Fee (for any
periods ending on or prior to December 31, 2012 and any period commencing on or
after April 1, 2015) and Financing Coordination Fee, the Company (and with
respect to a Foreign Investment, the applicable Local Entity) shall pay such
fees to the Advisor or its assignees in cash, in Shares, or a combination of
both, the form of payment to be determined in the sole discretion of the
Advisor. For the purposes of the payment of any fees in Shares, (i) if at the
applicable time an Offering is underway, (a) prior to the NAV Pricing Start
Date, each Share shall be valued at the per-share offering price of the Shares
in such Offering minus the maximum Selling Commissions and Dealer Manager Fee
allowed in such Offering, and (b) after the NAV Pricing Start Date, each Share
shall be valued at the then-current NAV per Share; and (ii) at all other times,
each Share shall be valued by the Board in good faith (A) at the estimated value
thereof, calculated in accordance with the provisions of NASD Rule 2340(c)(1)
(or any successor or similar FINRA rule), or (B) if no such rule shall then
exist, at the fair market value thereof; provided, however, that in the case of
Asset Management Fees payable in grants of restricted Shares, each Share shall
be valued in accordance with the provisions of the equity incentive plan of the
Company pursuant to which such grants are to be made.”

 



 

 

 

 

3.Amendment to Section 10(i) of the Advisory Agreement. Effective as of the date
hereof, Section 10(i) of the Advisory Agreement is hereby replaced in its
entirety with the following:

 

“(i) Subordinated Participation Interests. The Company shall cause the Operating
Partnership to periodically issue Subordinated Participation Interests in the
Operating Partnership to the Advisor or its assignees, pursuant to the terms and
conditions contained in the Operating Partnership Agreement, in connection with
the Advisor’s (or its assignees’) management of the Operating Partnership’s
assets commencing on January 1, 2013 through and including March 31, 2015.”

 

4.Amendment to Section 16 of the Advisory Agreement. Effective as of the date
upon which the conditions set forth in Article XIII (Amendments)(ii) of the
Company’s Articles of Amendment and Restatement are satisfied (the “Approval for
Listing Condition”), Section 16 of the Advisory Agreement is hereby replaced in
its entirety with the following:

 

“16. TERM OF AGREEMENT. This Agreement shall continue in force for a period of
one year from the date hereof (the “Initial Term”). Thereafter, this Agreement
shall be deemed renewed automatically each year for an additional one-year
period (an “Automatic Renewal Term”) unless the Company or the Advisor elects
not to renew this Agreement in accordance with Section 16 hereof.”

 

5.Amendment to Section 17 of the Advisory Agreement. Effective as of the date
upon which the Approval for Listing Condition is satisfied, Section 17 of the
Advisory Agreement is hereby replaced in its entirety with the following:

 

“17. TERMINATION BY THE PARTIES. This Agreement may be terminated upon sixty
(60) days’ written notice prior to the expiration of the Initial Term or the
then current Automatic Renewal Term by the Independent Directors of the Company
or the Advisor, without Cause and without penalty. Notwithstanding the
foregoing, this Agreement may be terminated upon forty-five (45) days’ written
notice (a) by the Advisor for Good Reason or upon a Change of Control, or (b) by
the Independent Directors of the Company with Cause. The provisions of Sections
15 and 19 through 31 (inclusive) of this Agreement shall survive any expiration
or earlier termination of this Agreement.”

 

[Signature page follows.]



 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.

 

  AMERICAN REALTY CAPITAL GLOBAL TRUST, INC.                     By: /s/ Scott
Bowman     Name:  Scott Bowman     Title:  Chief Executive Officer              
AMERICAN REALTY CAPITAL GLOBAL TRUST OPERATING PARTNERSHIP, L.P.         By:
American Realty Capital Global Trust, Inc.,     its General Partner            
        By:   /s/ Scott Bowman     Name:  Scott Bowman     Title:  Chief
Executive Officer                     AMERICAN REALTY CAPITAL GLOBAL ADVISORS,
LLC               By:   /s/ Scott Bowman     Name:  Scott Bowman    
Title:  Chief Executive Officer

 

 

 

